Title: From George Washington to William Phillips, 8 January 1781
From: Washington, George
To: Phillips, William


                        
                            Sir
                            Head Quarters New Windsor 8th Jany 1781
                        
                        I have received your favors of the 18th and 23d of December. Soon after the Passports for the Flag Ship were
                            sent to you, I was informed by the Governor of Virginia, that there had been a necessity of removing the British Troops of
                            Convention to Fort Frederick in Maryland, I therefore, in answer to his letter, desired him to give permission to the Ship,
                            upon her arrival in James River, to proceed with the Stores for the British, to such other place in the Chesapeak as
                            would be most convenient to transport them from to Fort Frederick.
                        As to the propositions contained in your letter of the 23d December I can only say, that I am not at liberty
                            to go into a further exchange of the troops of Convention, before there is an adjustment of the debt incurred for their
                            support. I have the honor to be Sir Your most obt Servt
                        
                            Go: Washington
                        
                    